PER CURIAM.
Juan Javier Romo-Jimenez challenges the denial of his motion to suppress recordings obtained following the approval of a wiretap and the trial court’s sua sponte restriction of the cross-examination of a co-defendant. In addition, Romo-Jimenez raises a Shelton1 issue. Finding no error, we affirm. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court in State v. Adkins, 71 So.3d 117 (Fla.2011). The mandate will be withheld pending final disposition in Adkins.
AFFIRMED.
SAWAYA, COHEN and JACOBUS, JJ., concur.

. Shelton v. Sec., Dep't of Corr., 802 F.Supp.2d 1289 (M.D.Fla.2011).